Citation Nr: 0919651	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability. 

2. Entitlement to an initial rating higher than 10 percent 
for flat feet.  

3. Entitlement to an initial compensable rating for residuals 
of a chip fracture of the proximal interphalangeal joint of 
the left third finger.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1972 to December 1977 and from May 7, 1999, to 
August 14, 1999.  He also had additional service with the Air 
Force Reserve, which terminated in May 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In March 2008, the Veteran submitted additional evidence in 
the form of medical reports.  This evidence was accompanied 
by a waiver of the right to have the evidence initially 
considered by the RO.

One of the medical reports submitted in March 2008 related to 
the issues of hearing loss and tinnitus.  In an accompanying 
statement, the Veteran indicated that these issues too were 
on appeal.  While the RO denied service connection for these 
issues in the March 2005 rating decision to which the Veteran 
expressed his disagreement, he did not perfect his appeal as 
to the issues on his May 2006 substantive appeal after his 
receipt of a statement of the case in March 2006.  As such, 
these issues are not in proper appellate status and are 
referred to the RO for appropriate action.

The claim of service connection for a bilateral knee 
disability and the claim for increase for flat feet are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDING OF FACT

The residuals of a chip fracture of the proximal 
interphalangeal joint of the left third finger are manifested 
by complaints of pain and swelling; clinical findings show 
some swelling and slight tenderness about the proximal 
interphalangeal joint of the middle finger; range of motion 
was full in extension and in flexion except that flexion is 
limited by pain by a factor of 5 degrees; there is no X-ray 
evidence to confirm the presence of degenerative arthritis of 
the left third finger.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a chip fracture of the proximal interphalangeal joint of 
the left third finger have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5226 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).


Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided the Veteran with content-
complying VCAA notice on the underlying claim of service 
connection for a middle finger injury on the left hand, by 
letter dated in December 2004.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement to the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  38 C.F.R. 
§ 3.159(b)(3).



Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial compensable rating for residuals of a chip fracture 
of the proximal interphalangeal joint of the left third 
finger.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity for a personal hearing, but he declined a 
hearing.  The RO has obtained service treatment records and 
VA records.  The Veteran has submitted private medical 
records.  He has not identified any additionally available 
evidence for consideration. 

VA has conducted the necessary medical inquiry in an effort 
to substantiate the higher rating claim.  38 U.S.C.A.§ 
5103A(d).  The Veteran was afforded a VA examination in June 
2007, specifically to evaluate the nature and severity of his 
left third finger disability.  The Veteran has not contended 
and there is no record in the file to show that there has 
been a material change in the disability since that 
examination to warrant a reexamination.  38 C.F.R. § 
3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate Diagnostic Codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Factual Background and Analysis

In a rating decision in March 2005, the RO granted service 
connection for residuals of a chip fracture of the proximal 
interphalangeal joint of the left third finger, and assigned 
a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5226, effective from September 2004.  

The evidence in the file consists of private medical records 
and a VA examination report.    



Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray is rated on the basis of limitation of motion for the 
specific joint involved.  X-rays of the left middle finger do 
not show arthritis.  X-rays in November 1999 showed a small 
(2 mm. by 2 mm.) dorsal avulsion fracture. 

A private physician, A.H., M.D., stated in May 2004, that the 
X-rays of November 1999 revealed a non-united chip fracture 
of the "TIP" joint of the left third finger.  A private 
physician, J.B., M.D., stated in September 2005, that X-rays 
showed an old fracture with a residual apparent loose body or 
joint mouse over the dorsal aspect of the PIP joint.  On VA 
examination in June 2007, there were no significant 
abnormalities on X-ray.  Based on these records, arthritis of 
the left middle finger by X-ray has not been confirmed.  

The residuals of a chip fracture of the proximal 
interphalangeal joint of the left third finger have been 
evaluated as noncompensable effective from the date of 
service connection.  The next higher rating, 10 percent, 
would require unfavorable or favorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226.  The note to Diagnostic Code 
5226 provides that consideration should be given to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

A review of the medical records, including private medical 
reports from MedClinic and A.H., M.D., and the VA examination 
report of June 2007, do not reflect objective evidence of 
ankylosis, either favorable or unfavorable, of the middle 
finger.  Dr. H. indicated in a May 2004 statement that the 
Veteran did not have full flexion of the mid-interphalangeal 
joint, although he did have near full extension of the left 
middle finger.  



Another private physician, J.B., M.D., of MedClinic indicated 
in September 2005 that since the left middle finger fracture 
in 1999 the Veteran reported continued pain and swelling 
localized to the proximal interphalangeal joint of the left 
middle finger with the finger locking up at times.  On 
examination, the Veteran moved his extremities through good 
range of motion without evidence of laxity, malalignment, 
deformity, or weakness, except for the left middle finger, 
which showed some fusiform swelling about the area of the 
proximal interphalangeal joint.  There was tenderness over 
the dorsum, and the Veteran had limitation in the ability to 
flex at the PIP joint (the restriction was not expressed in 
terms of degrees).  He did have full extension of the finger.  

At the time of the VA examination in June 2007, the Veteran 
reported difficulty with a sustained grip or bending his 
finger at times, especially when he was driving a forklift at 
work.  He stated that the left hand was painful at the third 
finger.  Pain was relieved by rest and Motrin.  He reported 
flare-ups daily when he used his finger a lot.  He had to 
rest his hand at work at intervals and had a feeling of some 
pain associated with gripping, which affected his driving a 
forklift.  On examination, there was slight tenderness at the 
proximal interphalangeal joint of the third finger on the 
left hand.  The Veteran was able to fully flex the fingers of 
the left hand and touch the palmar surface with pain in the 
third finger on flexion.  Upon repetition, function was 
limited by pain, fatigability, and lack of endurance, without 
loss of coordination, by a factor of 5 degrees.  There was 
full extension, to 0 degrees of the left third finger without 
pain even after repetition.  

Despite some limitation of flexion, there is no objective 
medical evidence of ankylosis of the left third finger.  In 
addressing DeLuca criteria, there was no additional 
limitation of motion due to pain or repetitive use, except in 
flexion, which was restricted by just an additional 5 
degrees.  Thus, there is no objective evidence to show 
additional functional limitation to the extent that under 
Diagnostic Code 5226 the left middle finger would be 
compensably disabling.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


As acknowledged in the note to Diagnostic Code 5226, it is to 
be determined whether evaluation as amputation is warranted 
and whether additional evaluation is warranted for limitation 
of motion of other digits or interference with overall 
function of the hand.  However, the private and VA medical 
records in the file do not indicate that the Veteran's third 
finger disability is equivalent to amputation of the finger.  
Moreover, the records, particularly the VA examination 
report, do not indicate that the other digits of the left 
hand are limited in motion on account of the middle finger 
disability.  While there was some interference with left hand 
function that was noted on the VA examination report, to the 
extent that the Veteran experienced pain in the finger 
associated with use and gripping of the left hand, the 
examiner considered such complaints and found a "DeLuca 
factor of 5 degrees" in regard to such functional loss.  As 
noted above, there was no objective evidence to show 
additional functional limitation to the extent that under an 
applicable Diagnostic Code, the finger would warrant a higher 
rating as ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In conclusion, the schedular criteria for a compensable 
rating for residuals of a chip fracture of the proximal 
interphalangeal joint of the left third finger have not been 
met at any point during the period covered in this appeal, so 
there is no basis for the assignment of "staged" ratings 
under Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the preponderance of the evidence is against the claim for 
a compensable schedular rating, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The Veteran indicated, at the time of his VA examination, 
that his left third finger disability affected him at work in 
that he experienced pain daily in association with the use of 
a steering wheel while driving a forklift.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Comparing the Veteran's disability level and symptomatology 
to the Rating Schedule, the degree of disability is 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).


ORDER

An initial compensable rating for residuals of a chip 
fracture of the proximal interphalangeal joint of the left 
third finger is denied.  


REMAND

On the claim of service connection for a bilateral knee 
disability, the record shows that the Veteran sustained a 
soft tissue injury, contusion, to the left knee during 
service in August 1973, in March 1974, and in January 1976.  
Thereafter, he underwent a left patella tendon rupture repair 
in June 1984 and a right patella tendon rupture repair in 
March 1987.  There are no records of the surgery in the file.  

Further, medical opinions appear to relate the knee condition 
to the service-connected flat feet.  For example, on a July 
1990 record from Mather Air Force Base orthopedic clinic, it 
was noted that the Veteran had a symptomatic knee problem 
secondary to pes planus.  In a May 2004 statement, A.H., 
M.D., expressed the opinion that the August 1973 in-service 
injury to the left knee was "probably the etiology of the 
tendon rupture and causing persistent pain and swelling in 
the left knee."  In a September 2007 statement, P.K., DPM, 
expressed the opinion that the severe biomechanical problems 
from the flat feet have contributed significantly if not 
totally to the injuries sustained in the knees.

As the evidence of record is insufficient to decide the 
claim, additional development under the duty to assist is 
required 

On the claim of increase for flat feet, the Veteran should be 
afforded another VA examination to determine the current 
severity of the disability under 38 C.F.R. § 3.237(a). 

Accordingly, the case is REMANDED for the following action:

1. On the claim of service connection, 
ensure VCAA compliance, pertaining to 
secondary service connection. 

2. Ask the Veteran for the private 
medical records, pertaining to the knee 
surgeries in 1984 and in 1987, or ask 
the Veteran to authorization VA to 
obtain the records on his behalf.  

3. Afford the Veteran a VA orthopedic 
examination to determine whether it is 
at least as likely as not that any 
current right and left knee disability 
is related to the events in service or 
was caused by or aggravated by the 
service-connected flat feet.  

In the opinion, the examiner is asked 
to explain the medical principles and 
methods involved to the facts of the 
claim.

The claims file should be made 
available to the examiner for review. 
In the opinion, the examiner is asked 
to explain the medical principles and 
methods involved to the facts of the 
claims.

On the claim of direct service 
connection, the examiner is asked 
to comment on the clinical 
significance of the following: 
service treatment records showing 
trauma to the left knee during 
service, in August 1973, in March 
1974, and in January 1976; the 
Veteran had knee surgery for 
repair a left patella tendon 
rupture in June 1984 and a right 
patella tendon rupture in March 
1987; the finding of A.H., M.D., 
in May 2004 that the tendon 
rupture and the pain and swelling 
in the left knee were probably 
related to the in-service injury 
to the left knee in August 1973. 

On the claim of secondary service 
connection, the examiner is asked 
to comment on the notation in July 
1990 that the knee problems were 
considered secondary to pes 
planus; and the finding of P.K., 
DPM, in September 2007, that the 
injuries in the knees were 
attributable, at least in part, to 
severe biomechanical problems from 
flat feet condition.



On the question of secondary 
service connection, the term 
"aggravation" means a permanent 
increase in severity of the knee 
disability, that is, a worsening 
of the underlying condition not 
due to the natural progress, as 
contrasted to a temporary 
worsening of symptoms.

In formulating the opinion, the 
term "at least as likely as not" 
does not mean "within the realm 
of possibility."  Rather, it 
means that the weight of the 
medical evidence both for and 
against the causation is so evenly 
divided that it is as medically 
sound to find in favor of 
causation as it is to find against 
causation. 

4. Schedule the Veteran for a VA 
podiatry examination to determine the 
current level of impairment of the 
service-connected flat feet.  The 
claims file should be made available to 
the examiner for review

The examiner is asked to comment on the 
presence and severity, or absence, of 
the following:  objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities, marked 
pronation, extreme tenderness of 
plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendoachillis on manipulation, and 
whether there was improvement by 
orthopedic shoes or appliances. 

The examiner is also asked to comment 
on the seemingly contradictory findings 
of severe pes planus noted in an April 
2006 statement by J.A., DPM, and in a 
September 2007 report by P.K., DPM, 
compared with such findings noted by 
the VA examiner of nontenderness to 
manipulation and no swelling or 
calluses in June 2007.  The examiner 
should also describe all manifestations 
of the bilateral pes planus, including 
whether there was hallux valgus, hallux 
rigidus, degenerative joint disease of 
a metatarsophalangeal joint, and 
subtalar and ankle disabilities 
associated with the pes planus. 

5. After the above development has been 
completed, the claims should be 
readjudicated, including the claim of 
secondary service connection. If any 
benefit remains denied, provide the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


